GARRISON, Presiding Judge,
concurring.
I concur with the result reached in the principal opinion. As noted in State v. Wilson, 816 S.W.2d 301, 305 (Mo.App.S.D.1991), it is not enough to find, as the evidence would support in the instant case, an implied waiver of an accused’s right to counsel by reason of his conduct. The record must, in addition, demonstrate that the waiver was “knowing and intelligent,” an ingredient which I believe the principal opinion correctly finds is missing in the instant case.
It is unfortunate that a trial court, faced with continued inaction by an accused concerning the procurement of counsel, the exigency created by a waiting jury, and the need to proceed with the court’s business, is faced with the necessity of perhaps incurring *501further delays in order to provide more protection for the accused than he seems to exercise in his own behalf. Such a situation lends itself to strategic ploys to subvert the judicial process. In this regard, I reiterate the language from Wilson:
We emphasize that an accused should never be permitted to play a ‘“eat and mouse’ game with the court ... or by ruse or stratagem fraudulently seek to have the trial judge placed in a position where, in moving along the business of the court, the judge appears to be arbitrarily depriving the defendant of counsel.” [Citation omitted.] Conscious attempts by a defendant to manipulate or intentionally delay the proceedings by refusing to hire private counsel should not be tolerated because such tactics imply “a greater understanding of the proceedings and an understanding of the risks and complexities of a criminal trial.” [Citation omitted.]
Id. at 308.